DE HAVEN, District Judge.
Upon the agreed facts the libelant is entitled to recover the sum of $1,555-35, and interest thereon from December 12, 1900, and costs. This conclusion is sustained by the following cases: The London & Northwestern Railway Co. v. Glyn, 1 Ellis & Ellis (Q. B.) 52, 102 E. C. L. 652; Waters v. Assurance Co., 5 Ellis & B. 870, 85 E. C. L. 870; California Insurance Co. v. Union Express Co., 133 U. S. 387, 10 Sup. Ct. 365, 33 L. Ed. 730. It is not alleged in the libel nor shown that the libelant had any lien for freight or advance charges upon the goods covered by the policy belonging to other parties, nor that the action of the libelant in obtaining insurance upon such goods was previously authorized, or has since been ratified by the owners; nor is it directly alleged that the action is brought for their benefit. But it would seem that the libelant, as charterer of the Tacoma, had the right, and indeed was legally bound, to either secure or discharge the general average contributions due upon the goods of the several owners before delivery to the consignees, and upon such payment would be entitled to a lien upon the goods liable to such contribution for their reimbursement. The rule is that the goods of the shipper may be retained by the *843master or shipowner until their share of the contribution is paid, •or secured. United States v. Wilder, 3 Sumn. 308, Fed. Cas. No. 16,694. This being so, the libelant had an insurable interest in all the goods carried by the steamer, of which it was the charterer, and could lawfully insure the same against general average charges.
Let a decree be entered in favor of the libelant for the sum of $1,555.35, interest from December 12, 1900, and costs.